MEMORANDUM **
Olivia Hernandez-Guerrero (Hernandez-Guerrero) petitions for review of the Board of Immigration Appeals’ (BIA) dismissal of her appeal of the Immigration Judge’s denial of her motion to reopen her removal proceedings. Hernandez-Guerrero specifically sought to rescind the removal order entered against her in absentia.
*586The BIA did not abuse its discretion in denying Hernandez-Guerrero’s motion to reopen. Hernandez-Guerrero overslept and missed her removal hearing as a result of her late-night work schedule and prescription medication. This evidence does not compel the finding that Hernandez-Guerrero’s failure to appear was the result of “exceptional circumstances.” See Celis-Castellano v. Ashcroft, 298 F.3d 888, 891-92 (9th Cir.2002) (concluding that the BIA acted within its discretion in denying a motion to reopen supported only by general evidence of an asthma attack).
Given our disposition, we need not address Hernandez-Guerrero’s request for cancellation of removal.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.